           Case
           Case1:20-cv-03672-ER
                1:20-cv-03672-ER Document
                                   Document10       9 Filed
                                                          Filed06/04/20
                                                                06/04/20 Page
                                                                            Page11of of33
                                                                  The parties' joint request for a stay of all
                                                                  deadlines and discovery pending decision by
                                                                  the Judicial Panel of Multidistrict Litigation
                                                                  on their motions to transfer and consolidate is
                                                                  granted. In the event that the Judicial Panel
                                        90 Park Avenue            of Multidistrict Litigation denies
                                     New York, NY 10016
                               212-210-9400 | Fax: 212-210-9444
                                                                  consolidation, this stay will expire within 7
                                                                  days of that decision, and Defendant's
                                                                  response to Plaintiffs' complaint will be due
                                       June 4, 2020
                                                                  within 21 days of that decision.
VIA ECF (Electronic Case Filing)
                                                                                                   It is SO ORDERED.
Hon. Edgardo Ramos, U.S. District Judge
United States District Court for the
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square                                                                                                               6/4/2020
New York, NY 10007

 Re:         Starjem Restaurant Corp. v. Liberty Mutual Insurance,
             U.S.D.C., Southern District of New York, Case No. 1:20-cv-03672-ER

 Dear Judge Ramos,

        We represent Defendant Liberty Mutual Insurance Company (“Liberty Mutual”) in the
 above-referenced matter and write jointly with Plaintiff’s counsel. The parties jointly request that
 the Court accept this joint letter in response to Liberty Mutual’s current deadline to respond to
 the Complaint of June 10, 2020.

          This is a putative class action on behalf of insureds of Liberty Mutual whose businesses
 were closed as a result of COVID-19 related government stay-at-home orders and whose claims
 for coverage were denied by Liberty Mutual. Plaintiff believes that jurisdiction arises under 28
 U.S.C. § 1332(d).

          Currently, pending before the Judicial Panel for Multidistrict Litigation (“JPML”), are
 competing motions to transfer and consolidate all COVID-19-related insurance claims, In re
 COVID-19 Business Interruption Protection Insurance Litig., MDL Docket No. 2942. Plaintiff’s
 counsel filed a Notice of Related Action in the JPML proceeding listing this action as a related
 action on May 15, 2020 [Dkt. No. 199]. The JPML has set a briefing schedule related to the
 consolidation of these cases with responses due on June 5, 2020 and reply briefs due June 15,
 2020 [Dkt. No. 156]. The JPML is likely to consider the Plaintiffs’ motions to transfer and for
 consolidation or coordination at the July 30, 2020 JPML Hearing Session and issue its decision
 shortly thereafter.

         In light of the pending motions before the JPML, the parties respectfully request that this
 matter be stayed, including Liberty Mutual’s time to respond to the Complaint, pending a decision
 from the JPML in order to conserve both the parties’ and the Court’s resources until it is decided




 Alston & Bird LLP                                                                                                             www.alston.com

 Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
         Case
         Case1:20-cv-03672-ER
              1:20-cv-03672-ER Document
                               Document10
                                        9 Filed
                                          Filed06/04/20
                                                06/04/20 Page
                                                         Page22of
                                                                of33
Starjem Restaurant Corp. v. Liberty Mutual Insurance
June 4, 2020
Page 2


where this matter will proceed. See e.g. RoyalPark Investment SA/NV v. Bank of America Corp.,
941 F.Supp.2d 367, 370 (S.D.N.Y. 2013).1

         The parties therefore stipulate and request that the Court stay this matter in its entirety,
including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil
Procedure, Local Rules of the United States District Court for the Southern District of New York
and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to
Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for
inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
the event that the JPML denies consolidation, the stay will automatically terminate seven (7) days
after the JPML’s decision denying consolidation, and Liberty Mutual shall have twenty-one (21)
additional days from the termination of the stay to answer, move, or otherwise plead in response
to Plaintiff’s Complaint. Nothing herein shall be deemed a waiver of any rights or defenses by the
parties except as set forth herein.

        Thank you for your attention to this matter. If the Court has any questions, we are
available at our convenience.

                                      Respectfully Submitted,



    ALSTON & BIRD LLP                              SEEGER WEISS LLP


    /s/ Steven L. Penaro                           /s/ Christopher Adam Seeger

    STEVEN L. PENARO                               CHRISTOPHER ADAM SEEGER
    ALSTON & BIRD LLP                              STEPHEN A. WEISS
    90 Park Avenue                                 CHRISTOPHER L. AYERS
    New York City, New York 10016                  SEEGER WEISS LLP
    (212) 210-9400                                 77 Water Street 8th Floor
    Attorneys for Defendant                        New York, New York 1005
    Liberty Mutual Insurance                       (212) 584-0700
                                                   Attorney for Plaintiff
                                                   Starjem Restaurant Corp. dba Fresco




1
  This is the first extension the parties have sought with regard to the time to respond to the
Complaint. The parties agree that no party will suffer prejudice, damage, hardship, or inequity
from a stay of this case at this time.
       Case
       Case1:20-cv-03672-ER
            1:20-cv-03672-ER Document
                             Document10
                                      9 Filed
                                        Filed06/04/20
                                              06/04/20 Page
                                                       Page33of
                                                              of33
Starjem Restaurant Corp. v. Liberty Mutual Insurance
June 4, 2020
Page 3


 ROBBINS GELLER RUDMAN & DOWD LLP               CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY, &
                                                AGNELLO

 /s/ Samuel H. Rudman
                                                /s/ James E. Cecchi
 SAMUEL H. RUDMAN
 ROBBINS GELLER RUDMAN & DOWD LLP               JAMES E. CECCHI
 58 South Service Road, Suite 200               LINDSEY H. TAYLOR
 Melville, New York 11747                       CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY &
 (631) 367-7100                                 AGNELLO
 Attorneys for Plaintiff                        5 Becker Farm Road
 Starjem Restaurant Corp. dba Fresco            Roseland, New Jersey 07068
                                                (973) 994-1700
                                                Attorney for Plaintiff
                                                Starjem Restaurant Corp. dba Fresco

 ROBBINS GELLER RUDMAN & DOWD LLP


 /s/ Paul J. GEller

 PAUL J. GELLER
 STUARAT A. DAVIDSON
 ROBBINS GELLER RUDMAN & DOWD LLP
 120 East Palmetto Park Road, Suite 500
 Boca Raton, Florida 33432
 (561) 750-3000
 Attorneys for Plaintiff
 Starjem Restaurant Corp. dba Fresco




cc:     All Counsel (via ECF)
LEGAL02/39826656v1
